DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A method for analyzing a seismic active field based on expansion of an empirical orthogonal function, comprising:
gridding a set research region of a seismic active field at equal intervals (abstract; mathematical concepts; mathematical relationships), and constructing a corresponding seismic active field function matrix (abstract; mathematical concepts; mathematical calculations);
expanding the seismic active field function matrix with the empirical orthogonal function to obtain a corresponding typical field and a temporal factor thereof (abstract; mathematical concepts; mathematical calculations); and
analyzing the obtained temporal factor with multiple set indexes according to an analysis requirement (abstract; mathematical concepts; mathematical calculations, and mental processes; observation, evaluation, judgment, or opinion).

2. The method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 1, wherein the gridding a set research region of a seismic active field at equal intervals, and constructing a corresponding seismic active field function matrix comprises:
gridding set research period and research region of the seismic active field temporally and spatially at equal intervals to obtain corresponding a plurality of observation periods and a plurality of area elements (abstract; mathematical concepts; mathematical relationships).
3. The method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 2, wherein the gridding a set research region of a seismic active field at equal intervals, and constructing a corresponding seismic active field function matrix further comprises:
calculating an observed value of each area element in each observation period, and performing matrix calculation to obtain the corresponding seismic active field function matrix correlated with a seismic active random field function (abstract; mathematical concepts; mathematical calculations).
4. The method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 1, wherein the expanding the seismic active field function matrix with the empirical orthogonal function to obtain a corresponding typical field and a temporal factor thereof comprises:
decomposing the seismic active field function matrix into a sum of orthogonal spatial and temporal functions to obtain a decomposed seismic active field function correlation matrix (abstract; mathematical concepts; mathematical calculations).
5. The method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 4, wherein the expanding the seismic active field function matrix with the empirical orthogonal function to obtain a corresponding typical field and a temporal factor thereof further comprises:
calculating a plurality of corresponding eigenvalues according to the correlation matrix, substituting the plurality of eigenvalue into a homogeneous equation set to obtain a plurality of corresponding eigenvectors (abstract; mathematical concepts; mathematical calculations), and sorting the plurality of eigenvalues in a descending order to obtain a plurality of required typical fields, each typical field represents a spatial distribution type of the seismic activity field; the temporal factor reflects time-varying characteristics of the seismic activity element field (abstract; mathematical concepts; mathematical calculations).

Regarding claims 6-8, see the foregoing rejections of claims 1-3, respectively.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (“Research on the seismic strain field before strong earthquakes above M6 in Chinese mainland”; Chinese Journal of Geophysics Volume 60, Number 10, pages 3804-3814).

Regarding claim 1, Yang et al. disclose a method for analyzing a seismic active field based on expansion of an empirical orthogonal function, comprising:
gridding (§2, 1st paragraph) a set research region (“research area”; §2, 1st paragraph) of a seismic active field (supra) at equal intervals (supra), and constructing a corresponding seismic active field function matrix (see equation 1, §2);
expanding the seismic active field function matrix with the empirical orthogonal function (§2, paragraphs “Expand S...” and “The so-called...”) to obtain a corresponding typical field (eigenvector xk; paragraph after equation 6, §2) and a temporal factor (time factor Tk; supra) thereof; and
analyzing the obtained temporal factor with multiple set indexes (values of k; supra) according to an analysis requirement (the number, m, of spatial increments, and the number, n, of temporal increments, are chosen according to required precision; §2, 1st paragraph).

Regarding claim 2, Yang et al. disclose the method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 1, wherein the gridding a set research region of a seismic active field at equal intervals, and constructing a corresponding seismic active field function matrix comprises:
gridding set research period and research region of the seismic active field temporally and spatially at equal intervals to obtain corresponding a plurality of observation periods and a plurality of area elements (§2, 1st paragraph).
Regarding claim 3, Yang et al. disclose the method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 2, wherein the gridding a set research region of a seismic active field at equal intervals, and constructing a corresponding seismic active field function matrix further comprises:
calculating an observed value (§3, 1st paragraph) of each area element in each observation period, and performing matrix calculation to obtain the corresponding seismic active field function matrix (§3, 1st paragraph) correlated with a seismic active random field function.
Regarding claim 4, Yang et al. disclose the method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 1, wherein the expanding the seismic active field function matrix with the empirical orthogonal function to obtain a corresponding typical field and a temporal factor thereof comprises:
decomposing the seismic active field function matrix into a sum of orthogonal spatial and temporal functions to obtain a decomposed seismic active field function correlation matrix (§2, paragraphs between equation 1 and equation 7).
Regarding claim 5, Yang et al. disclose the method for analyzing a seismic active field based on expansion of an empirical orthogonal function of claim 4, wherein the expanding the seismic active field function matrix with the empirical orthogonal function to obtain a corresponding typical field and a temporal factor thereof further comprises:
calculating a plurality of corresponding eigenvalues (λk; paragraph after equation 5; §2) according to the correlation matrix, substituting the plurality of eigenvalue into a homogeneous equation set to obtain a plurality of corresponding eigenvectors (xk; paragraph after equation 5; §2), and sorting the plurality of eigenvalues in a descending order (§2; paragraph before equation 7) to obtain a plurality of required typical fields (xk; paragraph after equation 5; §2), each typical field represents a spatial distribution type of the seismic activity field (supra); the temporal factor reflects time-varying characteristics of the seismic activity element field (supra).

Regarding claims 6-8, see the foregoing rejections of claims 1-3, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852            

/ROY Y YI/               Primary Examiner, Art Unit 2852